Case 6:19-bl<-00133-KS.] Doc 9 Filed 02/06/19 Page 1 of 4

Fill in this information to identify your case:
Debt0r1 Richard Terry Bourne
Frrst Name Midd|e Name i_asi Name

Debef 2 Patricia Shaffer Bourne
(Spouse if, firing) Fi`rst Name Midd|e Name Lasi Name

United Siates Bankruptcy Court for the: MlDDLE DlSTRlCT OF FLORlDA

 

case number 6:19~1)1<~00133 ’
rrrknown) l Check if this is an
amended filing

 

 

 

Official Form 108
Statement of lntention for individuals Filing Under Chapter 7 12/15

lf you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you tile your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information Both debtors must
sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Ciaims

1, For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have C|aims Secured by Property (Official Form 1060), fill in the
information beiow.

ldentify the creditor and the property that is coilatera| What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedu|e C?
creditors sank or New york Mellon l gum-nder the property l No
namer l:| Retain the property and redeem it.
_ ` l:| Retain the property and enter into a g Yes
Descrrptlon of 1031 Roanoke Court NE Palm Reamnnarion Agreemenr_
property Ba\l'r FL 32907 B"e\'a|'d C°u"ty |:l Retain the property and [explain]:

securing debt; 2,138 square foot horne with 4
bedrooms, 2 baths and 2 car

 

 

garage
CF€difDl"S Kia Motors Finance 13 Surrender the property. \:l No
nam€f i:i Retain the property and redeem it.
. , - Retain the ro e and enter into a . Y‘°'S
Descnpt¢on of 2018 Kia sorenro 1,000 miles Reamma,?an';gr:yeemem_
property Condition: Good; V|N#: m R t . th 5 - z
5xYPG4A34J6351824 e am e pr°pe"y and [exp a'"}

securing debt

 

 

Creditor’S Pnc Bank Gurrender the property @O

namel l:l Retain the property and redeem it.
l:l Retain the property and enter into a m YeS
Ochial Form 108 Statement of intention for lndividuals Filing Under Chapter 7 page 1

Software Copyright (c] 1996-2018 Best Case, LLC - www bastcase.com Besi Case Bankruptcy

Case 6:19-bl<-00133-KS.] Doc 9 Filed 02/06/19 Page 2 of 4

Debtor1 Richard Terry Bourne

 

 

 

 

Debtor 2 Patricia Shaffer Bourne ease number (""‘"°“'") 6:19'bk“00133
Description of 2016 Jeep Wrangler Sport Reaffirmaii'on Agreement.
property 36,000 miles |:] Retain the property and [expiain}:
S€Cufing debt Condition = Good; VIN#:
1C4AJWAG4GL1 14592
CredlfOr'S Regional Acceptance CO L__l Surrender the property. ij NO
name: l Retain the property and redeem it.
v _ ij Retain the property and enter into a - Yes
DESC"P“O" Of 2007 Dodge Dakota 131 ,DOD Reaffirrnatr`on Agreement.
property miles El Retain the property and [exp|ain]:

securing debt Condition = Fair; VlN#:
lD7HE48K37S127444; vehicle is
sons and in mother and his
name

 

 

List ‘(our Unexpired Persona| Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracls and Unexpired Leases (Official Form 1066), till
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases \M|l the lease be assumed?
Lessor's name: ij NO
Description of leased

Property; m Yes
Lessor's name: g No
Description of leased

Property: |:| ¥es
Lessor's name: |_”_] No
Description of leased

Property: l:l Yes
Lessor‘s name: |j No
Description of leased

Property: ij Yes
Lessor's name: |:| NO
Description of leased

Property: l:] Yes
Lessor's name: [:| No
Description of leased

Property: m Yes
Lessor‘s name: |:| No
Description of leased

Property; 1:! Yes
Sign Beiow _, /7

 

   

   

 

Under penalty of perjury, l declare that l have indicated my intention about any pr tate that sec debt and any personal
w that is subject to an unexpired lease. '*_'_'“'
x ®;>§ S.Q;;M;.,§E g x ’
//
Ochial Form 108 Smtement of intention for individuals Filing Under Chapter 7 page 2

Sofmare Copyright (c] 1996-2018 Eest Case. LLC - www bestcase,com Besi Case Bankrupt::y

Case 6:19-bl<-00133-KS.] Doc 9 Filed 02/06/19 Page 3 of 4

Debtori Richard Terry Bourne

 

 

 

 

Debtor 2 Patri¢;ia Shaffer Bourne Case number (rrknown) 6:19-bk-00133
Richard Terry Bourne Patricia Shafter Bourne
Signature of Debtor 1 Signature of Debtor 2
Df=\fE February 6, 2019 Date February 6, 2019
Ofticia| Form 108 Statement of intention for individuals Filing Under Chapter 7 page 3

Soitware Copyrrght (c) 1996-2018 Best Case, LLC - Ww,bestcase,com Eest Case Bankruptcy

Case 6:19-bl<-00133-KS.] Doc 9 Filed 02/06/19 Page 4 014

United States Bankruptcy Court
Middle District of Florida

Richard Terry Bourne
lrl re Parricia shaffer Bourne C@_<e No_ 611 9-bk-00133

 

Debtor(s) Chapter 7

CERTIFICATE OF SERVICE

l hereby certify that on Februa;y 6, 2019, a copy of Chapter 7 individual Debtors Statement of lntention Was served
electronically or by regular United States mail to all interested partics, the Trustee and all creditors listed below.

Pnc Bank

/s/ Melissa Peat

Melissa Peat

Coastal Legal Team

1819 Riverview Drive

Suite 101

Melbourne, FL 32901

321 -775-3694
christine@coastallegalteam.com

Soitware Copynghi (c) 1996-2018 Best Case, LLC ~www bestmse,com Best Case Benkruptcy

